Order entered March 1, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-01290-CV

                     FORGET ABOUT IT, INC., ET AL., Appellants

                                             V.

                            BIOTE MEDICAL, LLC, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-01784-B

                                         ORDER
       Before the Court is appellee’s February 27, 2019 unopposed motion for an extension of

time to file its brief. We GRANT the motion and extend the time to March 25, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE